DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010498877, filed on 04 June 2020.

Drawings
The drawings are objected to because “the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels” (see MPEP § 608.02(b)).  It should be appreciated that reference numbers, e.g. 201, 202, 203, etc., do not encompass “descriptive text labels.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Applicants’ cooperation is requested in reviewing both the claims to ensure that each limitation has proper antecedent basis therein. 
For example:
Claim 1 recites the limitation " the current expiration amplitude peak value"; and “the amplitude of the current expiration signal.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the same person” and “the same time period.” There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the same person” and “the same time period”; “the training samples”; “the respiration period.” There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the act”; There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the same person”; “the same time period”; “the currently inputted respiration signal”; “training sample” (i.e. plurality not in agreement); “the act.” There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the neural network " in line 1. There is insufficient antecedent basis for this limitation in the claim. In particular, it is unclear whether “the neural network” of Claim 6 refers the neural network of Claims 2, 3, or 5 or a completely distinct neural network.

With regards to Claim 5, the claim recites the limitation “a respiration signal at the next sampling point” in line 13; however, it is unclear if said “respiration signal” is the same as the acquired respiration signal, the respiration signal at a next sampling point, or a respiration signal associated with an acquisition of a subject. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mostafavi (US PAT 6937696).
With regards to Claim, Mostafavi discloses 
a method for triggering (prospective MRI gating; see Mostafavi Abstract) magnetic resonance (MR) data acquisition (MRI imaging; see Mosfavi Abstract), comprising:
detecting a respiration direction of a respiration signal associated with an acquisition subject (determining respiratory phase value, i.e. direction or inhale vs. exhale; see Mostafavi co. 19, lines 40-60 );
predicting, in real time, an amplitude peak value of an expiration signal in a current respiration period according to the respiration signal (predicting respiration cycle period, i.e. Δt between inhale/exhale peak values; see Mostafavi col. 16, lines 60-65); and 
when it is determined according to the respiration direction of the respiration signal that an expiration stage of the current respiration period is starting (contingent limitation thus following steps are not considered if the condition that the expiration stage is starting is not satisfied; see MPEP § 2111.04(II)): 
calculating, in real time or periodically, a product of the current expiration amplitude peak value and a predetermined coefficient to obtain a trigger point threshold of the current respiration period; 
calculating an absolute value of a difference between the amplitude of the current expiration signal and the trigger point threshold of the current respiration period; and 
when the absolute value of the difference is less than a predetermined difference threshold, triggering MR data acquisition.

With regards to Claim 7, an apparatus (system 100; see Mostafavi FIG. 1) configured to trigger magnetic resonance (MR) data acquisition (prospective MRI gating; see Mostafavi Abstract), comprising: 
respiration direction detection circuitry (processing unit 110; see Mostafavi FIG. 1) configured to detect a respiration direction of a respiration signal associated with an acquisition subject (determining respiratory phase value, i.e. direction or inhale vs. exhale; see Mostafavi co. 19, lines 40-60); 
expiration peak value prediction circuitry (processing unit 110; see Mostafavi FIG. 1) configured to predict, in real time, amplitude peak value of an expiration signal in a current respiration period according to the respiration signal (predicting respiration cycle period, i.e. Δt between inhale/exhale peak values; see Mostafavi col. 16, lines 60-65); and 
triggering detection circuitry (processing unit 110; see Mostafavi FIG. 1) configured to, when it is determined according to the respiration direction of the respiration signal detected by the respiration direction detection module that an expiration stage of the current respiration period is starting (contingent limitation thus following steps need are not considered if the condition of the expiration stage is starting is not satisfied; however, the Mostafavi processing unit 110 is capable of performing detection, calculating, and differencing; see MPEP §  2111.04(II)): 
calculate, in real time or periodically, a product of the current expiration amplitude peak value and a predetermined coefficient to obtain a trigger point threshold of the current respiration period, calculate an absolute value of a difference between the amplitude of the current expiration signal and the trigger point threshold of the current respiration period; and
when the absolute value of the difference is less than a predetermined difference threshold, triggering MR data acquisition.  

With regards to Claim 12, a readable storage medium (main memory 1906; see Mostafavi FIG. 19), having a computer program stored thereon that, when executed by a processor, cause the processor (storing instructions to be executed by the processing; see Mostafavi col. 27, lines 40-60) to trigger magnetic resonance (MR) data acquisition (prospective MRI gating; see Mostafavi Abstract & col. 21, lines 42-53) by:
detecting a respiration direction of a respiration signal associated with an acquisition subject (determining respiratory phase value, i.e. direction or inhale vs. exhale; see Mostafavi co. 19, lines 40-60);
predicting, in real time, an amplitude peak value of an expiration signal in a current respiration period according to the respiration signal (predicting respiration cycle period, i.e. Δt between inhale/exhale peak values; see Mostafavi col. 16, lines 60-65); and 
when it is determined according to the respiration direction of the respiration signal that an expiration stage of the current respiration period is starting (contingent limitation thus following steps are not considered if the condition that the expiration stage is starting is not satisfied; see MPEP §  2111.04(II)): 
calculating, in real time or periodically, a product of the current expiration amplitude peak value and a predetermined coefficient to obtain a trigger point threshold of the current respiration period; 
calculating an absolute value of a difference between the amplitude of the current expiration signal and the trigger point threshold of the current respiration period; and 
when the absolute value of the difference is less than a predetermined difference threshold, triggering MR data acquisition.

Claim 1, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollenweber et al. (US PGPUB 20170202533; hereinafter “Wollenweber”) 
	
With regards to Claim 1, a method for triggering (gating, see Wollenweber ¶ [0025]) magnetic resonance (MR) data acquisition (MRI, see Wollenweber ¶ [0022]), comprising:
detecting a respiration direction of a respiration signal associated with an acquisition subject (analyzing a respiratory motion waveform acquired during acquiring molecular imaging data, see Wollenweber ¶ [0015]; Act 508 slope analysis indicates direction, i.e. increasing/decreasing amplitude; see Wollenweber ¶ [0036] & FIG. 5);
predicting, in real time (“[I]n one example, the processor may be coupled to the molecular imaging apparatus and may process the acquired data in real-time or after data acquisition in complete”, see Wollenweber ¶ [0033]; ; applying a goodness metric which compares the each cycle to a desired  or common waveform, i.e. predict an expected waveform based on a degree of consistency; see W1 ¶ [0037]), an amplitude peak value of an expiration signal in a current respiration period according to the respiration signal (Act 602, see Wollenweber FIG. 6 & ¶ [0047]); and 
when it is determined according to the respiration direction of the respiration signal that an expiration stage of the current respiration period (it should be appreciated that this is a contingent limitation thus the following steps are not considered if the condition that the expiration stage is starting is not satisfied; see MPEP § 2111.04(II)) is starting: 
calculating, in real time or periodically, a product of the current expiration amplitude peak value and a predetermined coefficient to obtain a trigger point threshold of the current respiration period; 
calculating an absolute value of a difference between the 
when the absolute value of the difference is less than a predetermined difference threshold, triggering MR data acquisition.

With regards to Claim 7, Wollenweber discloses an apparatus configured to trigger magnetic resonance (MR) data acquisition, comprising: 
respiration direction detection circuitry (processing apparatus 120; see Wollenweber FIG. 1) configured to detect a respiration direction of a respiration signal associated with an acquisition subject (analyzing a respiratory motion waveform acquired during acquiring molecular imaging data, see Wollenweber ¶ [0015]; Act 508 slope analysis indicates direction, i.e. increasing/decreasing amplitude; see Wollenweber ¶ [0036] & FIG. 5); 
expiration peak value prediction circuitry (processing apparatus 120; see Wollenweber FIG. 1) configured to predict, in real time (“[I]n one example, the processor may be coupled to the molecular imaging apparatus and may process the acquired data in real-time or after data acquisition in complete”, see Wollenweber ¶ [0033]; ; applying a goodness metric which compares the each cycle to a desired  or common waveform, i.e. predict an expected waveform based on a degree of consistency; see W1 ¶ [0037]), amplitude peak value of an expiration signal in a current respiration period according to the respiration signal (Act 602, see Wollenweber FIG. 6 & ¶ [0047]); and 
triggering detection circuitry (processing apparatus 120; see Wollenweber FIG. 1) configured to, when it is determined according to the respiration direction of the respiration signal detected by the respiration direction detection module that an expiration stage of the current respiration period is starting (it should be appreciated that this is a contingent limitation thus the following steps are not considered if the condition that the expiration stage is starting is not satisfied; see MPEP §  2111.04(II)): 
calculate, in real time or periodically, a product of the current expiration amplitude peak value and a predetermined coefficient to obtain a trigger point threshold of the current respiration period, calculate an absolute value of a difference between the amplitude of the current expiration signal and the trigger point threshold of the current respiration period; and
when the absolute value of the difference is less than a predetermined difference threshold, triggering MR data acquisition.  

With regards to Claim 12, Wollenweber discloses a readable storage medium (instructions stored in a non-transitory memory of the processor 120; see Wollenweber ¶ [0033]), having a computer program stored thereon that, when executed by a processor, cause the processor to trigger magnetic resonance (MR) data acquisition (gating, see Wollenweber ¶ [0025], of MRI, see Wollenweber ¶ [0022]) by:
detecting a respiration direction of a respiration signal associated with an acquisition subject (analyzing a respiratory motion waveform acquired during acquiring molecular imaging data, see Wollenweber ¶ [0015]; Act 508 slope analysis indicates direction, i.e. increasing/decreasing amplitude; see Wollenweber ¶ [0036] & FIG. 5);
predicting, in real time (“[I]n one example, the processor may be coupled to the molecular imaging apparatus and may process the acquired data in real-time or after data acquisition in complete”, see Wollenweber ¶ [0033]; ; applying a goodness metric which compares the each cycle to a desired  or common waveform, i.e. predict an expected waveform based on a degree of consistency; see W1 ¶ [0037]), an amplitude peak value of an expiration signal in a current respiration period according to the respiration signal (Act 602, see Wollenweber FIG. 6 & ¶ [0047]); and 
when it is determined according to the respiration direction of the respiration signal that an expiration stage of the current respiration period is starting (it should be appreciated that this is a contingent limitation thus the following steps are not considered if the condition that the expiration stage is starting is not satisfied; see MPEP §  2111.04(II)): 
calculating, in real time or periodically, a product of the current expiration amplitude peak value and a predetermined coefficient to obtain a trigger point threshold of the current respiration period; 
calculating an absolute value of a difference between the amplitude of the current expiration signal and the trigger point threshold of the current respiration period; and 
when the absolute value of the difference is less than a predetermined difference threshold, triggering MR data acquisition.

Claim Interpretation
	As noted above, several limitations are deemed contingent limitations as laid out in MPEP § 2111.04(II). Since the act of determining that the expiration stage of the current respiration period is starting is not expressly required, under a broadest reasonable interpretation, when said act is not satisfied evidence to meet that limitation is not required for method steps and only capable hardware need be cited for apparatus claims as described above.

Allowable Subject Matter
Claims 2-6, and 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Wollenweber et al. (US PGPUB 20110116695) – MR gating based on quiescent period detection in the respiratory signal;
Nabavi et al. – respiratory motion prediction using neural networks for CT scanning;
Lv et al. – retrospective MR image reconstruction of free breathing abdominal MRI using neural networks; 
Lin et al. – predict patient-specific respiratory motion based on neural networks to compensate for motion during radiotherapy;
Lee – neural network-based predictor for respiratory motion during radiotherapy;
Lee et al. - neural network-based predictor for respiratory motion during radiotherapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/Examiner, Art Unit 3793                             



/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793